Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required. Currently it appears that the submitted abstract is the full cover page of a WIPP publication.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 9, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 3, 9, and 15 each recite the limitation “the Q-factor changes to be equal to about 8”.  As it is unclear what values are read on by “about 8” since there is no way to determine how far away from 8 the modifier “about” extends, the claims are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102 as being anticipated by US 2015/0070029 to Libman.
claims 1-18 Libman discloses an enclosed cavity (102), a plurality of RF feeds (112, 122, 132) that introduce EM radiation into the cavity to heat and prepare food (Fig. 1B), each with a detector (118, 128, 138, ie. feedback measurement) [0034], an object is selected by a controller that also generates a heating strategy with a plurality of patterns/states and excites the cavity with phasors (110, 120) modulated at different frequencies [0009], the heating pattern is monitored at the RF feeds by spectromodal feedback by identifying the mode/state and Q-factors/feedback related values [0009, 0057] and stopping when the Q-factor indicates an object has thawed [0107 0108] or cooked [0111], a DR value can be about 8 (Fig. 8), a user interface can be used to program the controller to perform the strategy and/or use identification of the object to perform the strategy [0088], the mode values are also compared to stored values associated with expected processing states of the object [0115].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761